Citation Nr: 0638425	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 2002, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for the post-traumatic stress disorder (PTSD) 
disability prior to June 19, 2003.

3.  Entitlement to an evaluation in excess of 50 percent for 
the post-traumatic stress disorder (PTSD) disability 
beginning June 19, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Former Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from December 1967 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that granted the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent evaluation, 
effective December 23, 2002.

The RO subsequently increased the appellant's disability 
rating for the PTSD disability from 30 percent to 50 percent, 
effective June 19, 2003.  Because the appellant did not 
withdraw his PTSD rating claim after the RO issued the 50 
percent evaluation in October 2004, the issue is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appellant has appealed the initial rating that was 
assigned to the PTSD disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the rating issues are as set out on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant underwent a VA psychiatric examination in 
February 2003; the examiner did not review the claims file.  
The examiner noted the existence of a few VA medical records.  
The appellant maintains that he sought treatment for PTSD at 
a VA facility in September 2002.  The existence of such 
records could provide an evidentiary basis for the 
disposition of both the earlier effective date claim and the 
increased initial rating claim.  However, there are no VA 
medical treatment records dated before June 2003 in the 
claims file and there is no indication that the RO sought to 
get any such records.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, VA 
must obtain outstanding federal records, which may contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.157(b)(1), 3.159(c).  
Therefore, the relevant VA treatment records dated before 
June 2003 should be obtained and associated with the claims 
file.

In addition, the appellant's February 2003 Vet Center Intake 
report indicates that the appellant had been receiving 
medical treatment from a Dr. Robina Poonawalla, but the 
associated records have not been obtained and added to the 
claims file.  The appropriate steps to obtain these records 
must be taken.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, 
the RO has not provided the appellant with such notice and 
that deficiency should be rectified on remand.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any psychiatric problems since 
2002.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, the 
complete VA inpatient and outpatient 
treatment records and the records from 
Dr. Poonawala not already of record 
should be obtained and associated with 
the claims file.  In particular, all such 
records relating to September 2002 
requests for VA treatment must be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issues on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
each claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



